KIRK, Chief Justice
This case comes on appeal from a conviction of Leonard Yazzie, the defendant-appellant, in the Chinle District Court on the charges of contributing to the deliquency of a minor (17 N.T.C. 321) and possessing and selling liquor (17 N.T.C. 561, as amended by Council Resolution CMY-39-74, dated May 9, 1974).
Appellant claims that his right to due process was prejudiced because the District Judge sentenced him to jail for the conviction under *14017 N.T.C 321, rather then allowing him to pay a fine. 17 N.T.C. 321 does not provide for punishment by fine. The allegation that the District Courts previously allowed defendants convicted under 17 N.T.C. 321 to pay a fine is not relevant.
Judge Bluehouse, of the Chinle District Court, properly interpreted and applied 17 N.T.C. 321 and its provisions for punishment. The fact that other District Judges may have incorrectly interpreted that law does not give rise to any claim under the various applicable injunctions against ex post facto laws.
Appellant further contends that the complaint charging him with a violation of 17 N.T.C. 561 was insufficient to give him notice of the nature of the offense complained of. The complaint cites the proper Navajo Code provision and refers to the violation as a "liquor violation". Mr. Yazzie was represented by counsel and the Navajo Code is not so complex that learned counsel could not inform himself and advise his client of the exact nature and meaning of complaint citing 17 N.T.C. 561 and referring to a "liquor violation".
The other contentions by counsel for appellant as to the sufficiency of the evidence are of no moment because counsel was unable to demonstrate to the satisfaction of this Court that there was any substance to his argument that the District Court's finding the defendant guilty was not in comformity with the requirement that such finding be beyond a reasonable doubt.
*141The convictions on both charges are hereby affirmed.
JOHN, Associate Justice, and NESWOOD, Associate Justice, concur.